United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.W., Appellant
and
DEFENSE LOGISTICS AGENCY,
Fort Belvoir, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1898
Issued: February 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 12, 2013 appellant filed a timely appeal from a June 11, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that she has more than three percent right leg
impairment, for which she received a schedule award.
FACTUAL HISTORY
On October 21, 2010 appellant, then a 60-year-old distribution process worker, filed an
occupational disease claim alleging that her lumbosacral neuralgia was due to her employment
duties. She first became aware of her condition on August 17, 2010 and realized that it was
1

5 U.S.C. § 8101 et seq.

caused or aggravated by her employment on October 14, 2010. OWCP accepted lumbago and
paid benefits. Appellant returned to limited-duty work on July 23, 2011.
On June 5, 2012 appellant filed a Form CA-7, claim for a schedule award. In a
March 19, 2012 report, Dr. Jagdish A. Patel, a family practitioner, noted that appellant developed
pain in the low back on August 17, 2010 at work and that her job required pushing and pulling a
cart weighing 100 plus pounds and lifting boxes. Appellant was first seen on August 30, 2010
and there was nothing suggestive of a preexisting condition.
She last worked on
January 26, 2012. Dr. Patel presented examination findings, a review of diagnostic studies and
diagnosed lumbago and right S1 radiculopathy secondary to spinal and foraminal stenosis. He
opined that appellant had reached maximum medical improvement as of February 21, 2012.
Under the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides), Dr. Patel rated 10 percent whole person impairment
by utilizing the spinal tables in Chapter 17.
In a May 10, 2013 report, an OWCP medical adviser noted the history of injury and
reviewed the medical records, including Dr. Patel’s March 19, 2012 report. He noted that
Dr. Patel found no clinical sensory deficit. The medical adviser opined that appellant reached
maximum medical improvement on February 21, 2012. As FECA did not provide for whole
person impairment ratings, he referenced the July/August 2009 The Guides Newsletter for Rating
Spinal Nerve Extremity Impairment. Using Dr. Patel’s examination findings, the medical
adviser opined that appellant had three percent impairment of the right lower extremity.
Utilizing the tables in Chapter 16, the medical adviser identified S1 sensory radiculopathy as a
class 1 impairment with two percent default rating for moderate sensory deficit/pain involving
the right S1 nerve root. Dr. Patel assigned a grade modifier 2 for functional history; a grade
modifier 2 for clinical studies and noted a modifier for physical examination was considered to
be nonapplicable. Utilizing the net adjustment formula, the medical adviser found a net
adjustment of two which moved the impairment into a class 1, category E or three percent of the
right lower extremity impairment. Dr. Patel noted that the records did not document motor
atrophy or weakness of either lower extremity and there were no left lower extremity symptoms
or findings for rating impairment to the left leg.
By decision dated June 11, 2013, OWCP granted appellant a schedule award for three
percent impairment of the right leg. The award ran for 8.64 weeks from February 21 to
April 21, 2012.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
2

5 U.S.C. § 8107.

2

tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
has been adopted by OWCP for evaluating schedule losses and the Board has concurred in such
adoption.3
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.4 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.5
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, Rating Spinal Nerve Extremity Impairment using the sixth edition
(July/August 2009) is to be applied.6
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH) and if electrodiagnostic testing were done, Clinical Studies (GMCS).7 The net
adjustment formula is (GMFH - CDX) + (GMCS - CDX).8
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with an OWCP medical
adviser providing rationale for the percentage of impairment specified.9

3

See 20 C.F.R. § 10.404; Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

4

Pamela J. Darling, 49 ECAB 286 (1998).

5

Thomas J. Engelhart, 50 ECAB 319 (1999).

6

A.M.A., Guides 533.

7

Id.

8

Id. at 521.

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

3

ANALYSIS
OWCP accepted that appellant sustained lumbago and paid benefits. By decision dated
June 11, 2013, it granted her a schedule award for three percent impairment of the right leg and
paid 8.64 weeks of compensation.
In a March 19, 2012 report, Dr. Patel rated 10 percent whole person impairment of her
lumbar spine under Chapter 17 of the A.M.A., Guides. FECA, however, specifically excludes
the back or spine as an organ and, therefore, it does not come under the provisions for payment
of a schedule award.10 FECA further does not provide for an impairment of the whole person.11
Dr. Patel’s rating is of diminished probative value as it does not conform to the protocols for
rating impairment under FECA.
The medical adviser reviewed Dr. Patel’s report on May 10, 2013. He found that
appellant had ratable impairment of the right leg for motor and sensory deficits under the sixth
edition of the A.M.A., Guides. The medical adviser determined that Dr. Patel failed to utilize
The Guides Newsletter, July/August 2009, to apply neurologic examination findings to the
sensory and motor severity tables for each affected nerve root, adjust for functional history and
clinical studies and then combine the motor and sensory impairments. In rating appellant’s
impairment, the records did not document any left lower extremity symptoms or basis for an
impairment of the left leg. Relying on Proposed Table 2 of The Guides Newsletter, Spinal Nerve
Impairment, he properly rated class 1 impairment for moderate sensory deficit of right S1 nerve
root with a default impairment rating of two percent. The medical adviser found under Table 166, page 516 of the A.M.A., Guides, that appellant had a grade modifier 2 for functional history;
and, under Table 16-8, page 519, a grade modifier 2 for clinical studies. He properly noted that
grade modifier for physical examination was not utilized for this method. Utilizing the net
adjustment formula of (GMFH - CDX) (2-1)+ (GMCS - CDX) (2-1), the medical adviser found
the net adjustment of two compared to the diagnostic class resulted in a plus 2 or grade E
impairment, which yielded S1 sensory deficit of three percent. The medical adviser noted that
the medical records failed to document any motor atrophy or weakness of either lower extremity.
The Board finds that OWCP’s medical adviser properly applied the A.M.A., Guides to
rate appellant’s right lower extremity impairment and that his report constitutes the weight of
medical opinion. As noted above, for peripheral nerve impairments to the upper or lower
extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, Rating Spinal Nerve Extremity Impairment using the sixth edition
(July/August 2009) is to be applied.12 The medical adviser relied on the July/August 2009
edition of The Guides Newsletter and provided a thorough, well-rationalized report in
conformance with the applicable tables and protocols of the A.M.A., Guides in rendering his
impairment rating. The report from Dr. Patel, in contrast, did not meet the standards for rating
10

Francesco C. Veneziani, 48 ECAB 572 (1997). A schedule award is payable for a permanent impairment of
the extremities that is due to a work-related back condition; see Denise D. Cason, 48 ECAB 530 (1997).
11

N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).

12

See supra note 6.

4

lower extremity impairment for appellant’s condition set forth in the sixth edition of the A.M.A.,
Guides and the July/August 2009 edition of The Guides Newsletter.
On appeal, appellant contends that the schedule award is not sufficient. However, for the
reasons set forth above, there is no evidence which establishes greater than the three percent right
lower extremity impairment awarded.
Appellant may request an increased schedule award based on evidence of a new exposure
or medical evidence showing progression of an employment-related condition resulting in
permanent impairment or increased impairment at any time.
CONCLUSION
The Board finds that appellant has not established that she sustained greater than three
percent right lower extremity impairment.
ORDER
IT IS HEREBY ORDERED THAT the June 11, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

